DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed July 12th, 2021 has been entered. Claims 3-4, 5, and 7 have been canceled. Claims 1-2, 6, and 8-14 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed March 19th, 2021. The amendments to the claims mean that they no longer invoke 35 U.S.C. § 112(f). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgandi et al (European Patent Application No. 1764021), hereinafter Morgandi.

claim 1, Morgandi teaches a cleaner comprising: 
a first extension pipe connected to a suction portion contacting a surface to be cleaned (rigid tubular element 1, see fig. 14 and paragraph [0062]); and 
a second extension pipe (rigid tubular element 2, see fig. 14 and paragraph [0062]) coupled to a cleaner body having a driver generating suction force (machine body 300 houses suction means, see fig. 16 and paragraph [0075]), and rotatably coupled to the first extension pipe (toothed coupling 70 between rigid tubular elements 1 and 2, see paragraph [0062], fig. 14 and fig. 15); and 
a link assembly configured to allow the second extension pipe to rotate about the first extension pipe (toothed coupling 70, see paragraph [0063], fig. 12 and fig. 13), the link assembly comprising:
a lock configured to restrict or release rotation of the first and second extension pipes (locking device 6, see paragraph [0069] and fig. 12), the lock comprising: 
a locking button configured to be pushed (wheel 13 designed to be pressed, see paragraph [0071]); 
a stopper pushed by the locking button (toothed element 8 is pushed when button is pushed, see fig. 13 and paragraphs [0071]-[0072]); and 
a stopper receiver configured to allow the stopper to be inserted therein such that rotation of the second extension pipe is restricted, or configured to allow the stopper to be released therefrom such that restriction of the rotation of the second extension pipe is released (toothed portion of seat 10 configured to restrict rotation, see paragraph [0070]); 
a stopper seating portion configured to extend from any one of the first and second extension pipes, and provided to allow the stopper to be seated therein such that movement of the stopper is restricted in the pushed direction (fastening means 11, which restrict motion of the wheels 13 and 14 in the pressing direction, are, when assembled, attached to pin 5, which extends from the end 2a of pipe 2, see fig. 13 and paragraph [0063]); and 

wherein the first and second extension pipes are configured to operate in: 
a first arrangement configured to allow the second extension pipe to be arranged in a longitudinal direction of the first extension pipe (first arrangement, see fig. 14), and 
a second arrangement configured to allow the second extension pipe to rotate in a first direction from the first arrangement such that the first extension pipe and the second extension pipe are arranged to face each other (second arrangement, see fig. 15).

Regarding claim 2, Morgandi teaches the cleaner according to claim 1. Morgandi also teaches that the first and second extension pipes are configured to further operate in: a third arrangement configured to rotate in a second direction opposite to the first direction from the first arrangement (Morgandi shows three arrangements at different rotations: one where the angle between the pipes is less than 180 degrees, see fig. 11; one where the angle between pipes is 180 degrees, see fig. 14; and one where the angle between pipes is greater than 180 degrees fig. 15,).

Regarding claim 6, Morgandi teaches the cleaner according to claim 1, wherein the locking button is configured to have a pushed direction perpendicular to the first and second directions (wheel 13 is pushed in direction of arrow C, which is orthogonal to the first and second directions x1 and x2, see paragraph [0071] and fig. 13).

claim 8, Morgandi teaches the cleaner according to claim 6, wherein the link assembly further includes: a stopper elastic member configured to allow the stopper to elastically return in a direction opposite to the pushed direction (elastic means 12, see paragraph [0071], fig. 12, and fig. 13).

Regarding claim 13, Morgandi teaches the cleaner according to claim 1, and additionally teaches that it further comprises: a flexible hose provided between the first and second extension pipes so as to interconnect inner passages of the first and second extension pipes, and configured to have a variable length according to arrangements of the first and second extension pipes (flexible tubular element 4 is provided between, and interconnects rigid tubular elements 1 and 2, and is capable of varying in length based on arrangements thereof, see fig.14 and fig. 15).

Regarding claim 14, Morgandi teaches the cleaner according to claim 13, and additionally teaches that the flexible hose is arranged in a longitudinal direction of each of the first and second extension pipes in the first arrangement (flexible tubular element 4 is in a longitudinal direction, see fig. 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morgandi as applied to claim 5 above, and further in view of Tsuchiya (Japanese Patent Publication no. 2004321699).
Regarding claim 9, Morgandi teaches the cleaner according to claim 1, wherein: the stopper is one pair of stoppers (toothed elements 7 and 8, see Morgandi paragraph [0063], fig. 12 and fig. 13), and the stopper receiver is one pair of stopper receivers (seats 9 and 10, see Morgandi paragraph [0063], fig. 12 and fig. 13), and the lock includes a rotation shaft configured to interconnect the one pair of the stopper receivers as well as to form a rotation center of each of the first and second extension pipes (pin 5, see Morgandi paragraph [0063], fig. 12 and fig. 13). Morgandi does not teach that the locking button is one pair of locking buttons. 
However, Tsuchiya teaches a link assembly for a cleaning device containing a pair of locking buttons (function parts 53, see Tsuchiya fig. 4, fig. 5, and fig. 6). It would have been obvious to a person having ordinary skill in the art to implement the concepts taught in Tsuchiya in the device of Morgandi, as doing so would represent the substitution of one known element (the two-button assembly of Tsuchiya) for another (the one-button assembly of Morgandi).

Regarding claim 10, Morgandi in view of Tsuchiya teaches the cleaner according to claim 9. Morgandi additionally teaches that the rotation shaft is spaced apart from an inner passage of each of the first and second extension pipes (rotation around pin 5, which is spaced apart from inner passage, see Morgandi fig. 14 and fig. 15).

Regarding claim 11, Morgandi in view of Tsuchiya teaches the cleaner according to claim 9. Morgandi additionally teaches that the one pair of stoppers includes: one pair of insertion protrusions vertically spaced apart from the rotation shaft, and inserted into the stopper receiver (toothed elements 7 and 8 have front teeth 71 and 81 suitable for engaging into seats 9 and 10, see Morgandi paragraph [0063] and fig. 12).

Regarding claim 12, Morgandi in view of Tsuchiya teaches the cleaner according to claim 11. Morgandi additionally teaches that the one pair of insertion protrusions is arranged in a direction perpendicular to a longitudinal direction of any one of the first and second extension pipes (front teeth 71 and 81 are perpendicular to longitudinal axes x1 and x2 of the first and second extension pipes, see Morgandi paragraph [0063] and fig. 12).

Response to Arguments
Applicant's arguments filed July 12th, 2021 have been fully considered but they are not persuasive. Applicant argues that Morgandi does not disclose a stopper seating portion to seat a stopper and a receiver seating portion to fixedly arrange a seat 10. Applicant’s argument is misdirected as Morganti teaches that wheel 13 allows a stopper to be seated therein, and in conjunction with fastening means 11, restricts movement of the stopper in the pushed direction, as it prevents the stopper from moving too far out. Additionally, the seats 9 and 10 each contain a toothed portion and a frame holding the toothed portion (see Morganti fig. 12). The toothed portion acts as a receiver and the receiver is fixedly seated in the frame (it is part of the frame and consequently cannot move). Because these features are present, the arguments are unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.R.Z./               Examiner, Art Unit 3723                                                                                                                                                                                         




/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723